DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to Applicant’s submission of 15 March 2021 [hereinafter Response], where:
Claims 1, 11, and 21 have been amended.
Claims 1-30 are pending.
Claims 1-30 are rejected.
Claim Rejections - 35 U.S.C. § 103
3.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	The factual inquiries set forth for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
6.	Claims 1-7, 9-17, 19-27, 29, and 30 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20150135012 to Bhalla et al. [hereinafter Bhalla] in view of US Published Application 20130298170 to ElArabawy et al. [hereinafter ElArabawy] and US Patent 7536595 to Hiltunen et al [hereinafter Hiltunen].
Regarding claim 1, Bhalla teaches [a] computer-implemented method executed by one or more processors (Bhalla ¶ 0029 teaches machine readable instructions stored on a non-transitory computer readable medium 213 and executable by the processor 202), the method comprising:
receiving behavior data and line parameter data from a plurality of sets of user devices in real-time through respective communication lines (Bhalla Fig. 3 teaches performance metrics including Customer Information (behavior data) and Node Telemetry Data (line parameter data); Bhalla ¶ 0024 teaches a provisioning server 115, for instance, may . . . capture network parameters (receiving behavior data and line parameter data) of existing network nodes (a plurality of user devices) in the network infrastructure 100 (that is, the network infrastructure includes respective communication lines); Bhalla ¶ 0021 teaches the predictive model . . . may process the vast amount of data that is captured from thousands of different sources in approximately real-time (that is, in real-time)), each set of user devices communicating with a respective communication line (Bhalla ¶ 0025 teaches that the network node 108 may include a path between two points or terminals in a network infrastructure for communicating signals (each set of user devices being communicating with a respective communication line)) through a respective customer premises equipment, the behavior data comprising one or more of bandwidth usage, utilization timeframes, and threshold events (Bhalla ¶ 0023 teaches the network service provider must determine whether the services currently provided on the network structure can be supported in terms of QoS and service level requirements (that is, QoS being behavior data comprising one . . . of bandwidth usage));
processing the behavior data and the line parameter data through a predictive model (Bhalla ¶ 0031 teaches a forecasting engine 216 . . . may define the fail condition for the network nodes, rate each of the validated models according to predefined criteria, implement a highest rated model of the validated models to predict the fail condition for the network nodes, and prioritize a maintenance schedule for the network nodes in the network infrastructure based on a predicted likelihood of the fail condition for each of the network nodes (processing the behavior data and the line parameter data through a predictive model), the predictive model having been trained using a set of training data comprising previously received behavior data and previously received line parameter data (Bhalla ¶ 0031 teaches a model constructor . . . may identify input variables related to a fail condition for the network nodes (previously received behavior data and previously received line parameter data), train a plurality of models to predict the fail condition for the network nodes using the identified input variables and a training set from the extracted performance metrics, and validate each of the plurality of trained models using a validation set from the extracted performance metrics (the predictive model having been trained using a set of training data comprising previously received behavior data and previously received line parameter data));
providing a risk score for each communication line based on the processing (Bhalla ¶ 0048 teaches [l]ogistic regression may measure the relationship between the fail condition and predictor variables using probability scores as the predicted values of the fail condition (providing a risk score for each communication line)), each risk score representing a likelihood that an event for the respective communication line would occur within a determined temporal period (Bhalla ¶ 0048 teaches a trained logistic regression model may provide a probability that a network node may fail in next 48 hours (each risk score representing a likelihood that an event for the respective communication line would occur within a determined temporal period));
in response to determining that respective risk scores exceed a threshold (Bhalla ¶ 0040 teaches the fail condition may be defined according to a performance threshold value or metric by which the network node is expected to operate in the network infrastructure. . . . The performance extractor 212, for example, may record when a network node has reached the defined fail condition (i.e., does not reach its expected performance metric) and a reason for the fail condition), selecting at least one recovery action from a plurality of recovery actions (Bhalla ¶ 0036 teaches For example, in response to the alert, the node provisioner 262 may remotely assign specific QoS and latency parameters, reset a password, set a value for an object identifier, reconfigure an IP address, etc. to resolve the fail condition in the failing network nodes), . . . :
* * *
and selectively performing the at least recovery action for the respective communication line (Bhalla ¶ 0031 teaches to prioritize (that is, to prioritize is selectively performing) a maintenance schedule (one or more recovery actions) for the network nodes in the network infrastructure (that is, the respective communication line) based on a predicted likelihood of the fail condition for each of the network nodes; Bhalla ¶ 0048 teaches probability score (based on a respective risk score) may be used to prioritize), to inhibit occurrence of an event (Bhalla ¶ 0071 teaches the forecasting engine 216 may implement the provisioning server 115 to remotely configure the network nodes (one or more recovery actions) that are likely to reach the fail condition in the near future according to the prioritized maintenance schedule (that is, the one or more recovery actions being performed to inhibit occurrence of an event)).
Though Bhalla teaches predicting network fail conditions addressable by a prioritized maintenance schedule, Bhalla, however, does not explicitly teach -
* * *
in response to determining that respective risk scores exceed a threshold, selecting at least one recovery action from a plurality of recovery actions, the at least one recovery action being selected as achieving a highest percentage reduction in the risk score determined by:
dividing the communication lines into multiple subsets of communication lines, and* * *
But ElArabawy teaches -
* * *
. . . the at least one recovery action being selected as achieving a highest percentage reduction in the risk score (ElArabawy ¶ 0029 teaches a [Quality of Experience (QoE)] recovery state is provided when it is determined that the overall QoE parameter, such as a video quality metric, has dropped below an unacceptable threshold, wherein load reduction actions (that is, selecting at least one recovery action from a plurality of actions) are taken on one or more video streams in a manner that maximizes (that is, the at least one recovery action being selected as achieving a highest percentage reduction) the overall QoE parameter (that is, the risk score); Examiner points out that an action of ElArabawy that maximizes correspondingly achieves a highest percentage reduction in the risk score); ElArabawy ¶ 0004 teaches situations can occur in a wireless communication network in which there are insufficient radio resources to maintain multiple video streaming sessions at the desired QoE level (that is, risk score) for each of the video streaming sessions (that is, communications channels), which may result in degradation of the QoE for one or more users of the terminal nodes receiving the video streaming sessions; ElArabawy ¶ 0029 teaches a QoE degradation control state is provided when it is determined that an overall QoE parameter, such as a video quality metric, has dropped below a quality threshold (that is, risk score), wherein scheduling parameters are used to adjust the scheduling of network resources for multiple video streams in a manner that maximizes the overall QoE parameter) determined by:
dividing the communication lines into multiple subsets of communication lines (ElArabawy ¶ 0030 teaches features disclosed herein can be applied to various communication systems, including wireline and wireless technologies. . . . For example, the features disclosed herein can be used with Cellular 2G, 3G, 4G (including Long Term Evolution (LTE), LTE Advanced, and WiMAX), cellular backhaul, Wi-Fi, Ultra Mobile Broadband (UMB), cable modem, and other point-to-point or point-to-multipoint wireline or wireless technologies (that is, dividing the communication lines into multiple subsets of communication lines)),
* * *
Bhalla and ElArabawy are from the same or similar field of endeavor. Bhalla teaches predictive analytics to predict or forecast which network nodes have a higher propensity to reach a fail condition. ElArabawy teaches congestion monitoring for predicting congestion relating to Quality of Experience (QoE). Thus, it would have been obvious to a person having ordinary skill in the art to modify Bhalla pertaining to failure prediction and prevention with the QoE recovery applied to the communication lines of ElArabawy.
The motivation for doing so is to improve one or more user’s quality of experience (QoE), through bandwidth allocations, for received video streams. (ElArabawy ¶ 0029).
Though Bhalla and ElArabawy teaches predicting network fail conditions addressable by a prioritized maintenance schedule on a communications line basis, the combination of Bhalla and ElArabawy, however, does not explicitly teach -
* * *
and iteratively, over two or more iterations:
applying a respective test recovery action of the plurality of recovery actions to communication lines within each subset of communication lines, and
determining a result percentage reduction in a respective risk score after each test action has been performed; 
updating a ranking of recovery actions based on respective risk scores; and
* * *
But Hiltunen teaches -
* * *
and iteratively, over two or more iterations (Hiltunen 27:19-23 teaches [d]etermining, via a recursive determination, the substantially optimal, multiple-step recovery action can comprise evaluating an expression adapted to compute a next fault hypothesis state corresponding to a particular set of outputs from the plurality of monitors (that is, the recursive determination is iteratively, over two or more iterations)):
applying a respective test recovery action of the plurality of recovery actions to communication lines within each subset of communication lines (Hiltunen, Fig. 7, teaches a network 7100 that can be a public, private, circuit-switched, packet-switched, . . . . network:

    PNG
    media_image1.png
    642
    625
    media_image1.png
    Greyscale

Hiltunen 9:66 to 10:4 teaches [d]uring its operation, the recovery controller can be adapted to maintain (probabilistic) information about the presence of faults in the system through a set of ‘fault hypotheses’ FH; Hiltunen 10:43-45 teaches the system can provide some recovery actions aϵA that can be used to restore the state of failed hosts and components (that is, applying a respective test recovery action of the plurality of recovery actions to communication lines within each subset of communication lines)), and
determining a result percentage reduction in a respective risk score after each test action has been performed (Hiltunen 10:44-48 can be used to restore the state of failed hosts and components. In general, a recovery action can be characterized by its mean execution time (or cost in general), the conditions in which it is applicable, and finally the effect it has on the system (that is, the “effect” is determining a . . . reduction . . . after each test action has been performed); Hiltunen 15:62-67 teaches MSLRecover can be based on a Partially Observable Markov Decision Process (POMDP) construction that evaluates sequences of future recovery actions before choosing an action; Hiltunen 3:25-31 teaches a Markov Decision Process (MDP)—a probabilistic model of a sequential decision problem, where the current state and the action selected determine a probability distribution on future state. Such model can provide a method for reasoning about the tradeoffs of taking different actions (e.g., machine reboot vs. application restart) in a system (that is, because a MDP is probabilistic, the values thereof represent result percentage reduction in which determining a result percentage reduction in a respective risk score after each test action has been performed); Examiner notes that a test action or a test recovery action are recovery actions generally because recovery actions are evaluated; moreover, Hiltunen 20:8-16 teaches evaluation in a simulation, or test bed environment, which would in any event entail test recovery actions); 
updating a ranking of recovery actions based on respective risk scores (Hiltunen 10:48-50 [m]ultiple recovery actions can be applicable at the same time, and the controller can be adapted to pick the best one (that is, a “best one” is a ranking of recovery actions based on respective risk scores); Hiltunen 22:49-56 teaches repair decisions can be made dynamically at runtime, a tactic that can provide two benefits. First, . . . much larger state spaces can be accommodated. Second, the system can continue to update information about failure rates and use it to make better decisions as time progresses (that is, updating a ranking)); and
* * *
Bhalla, ElArabawy, and Hiltunen are from the same or similar field of endeavor. Bhalla teaches predictive analytics to predict or forecast which network nodes have a higher propensity to reach a fail condition. ElArabawy teaches congestion monitoring for predicting congestion relating to Quality of Experience (QoE). Hiltunen teaches, in a communication environment, automatically determining a probability of a fault hypothesis, and in response thereto, initiating an effective recovery action to correct the fault. Thus, it would have been obvious to a person having ordinary skill in the art to modify the combination of Bhalla and ElArabawy pertaining to failure prediction and prevention and communication line throughput correction with the recovery action effectiveness determinations of Hiltunen.
The motivation for doing so is to provide for dynamic repair decisions at runtime, which provides for updating information about failure rates to make better recovery action decisions as time progresses. (Hiltunen 22:47-53). 
Regarding claim 2, the combination of Bhalla, ElArabawy, and Hiltunen teaches all of the limitations of claim 1, as described above.
Bhalla teaches further comprising:
determining a result of the at least recovery action (Bhalla ¶ 0071 teaches the forecasting engine 216 may implement the provisioning server 115 to remotely configure the network nodes (at least one recovery action) . . . . Hence, method 700 may reduce the costs of visits to the network node (determining a result of the one or more recovery actions)); and
providing the result as feedback to the predictive model to determine subsequent risk scores for each respective communication line (Bhalla ¶ 0022 teaches address[ing] the decay of accuracy of the predictive model (to determine subsequent risk scores for each respective communication line) by continually training and validating the predictive model using current data and information that is captured from thousands of different sources in approximately real-time (providing the result as feedback to the predictive model)).
Regarding claim 3, the combination of Bhalla, ElArabawy, and Hiltunen teaches all of the limitations of claim 1, as described above.
Bhalla teaches wherein the predictive model is trained to discover possible correlations between known issues and behaviors of parameters which initially are not considered to be relevant (Bhalla ¶ 0043 teaches variable clustering algorithm (discover possible correlations) may be used to select a list of input variables for use in training the predictive models. The clustering algorithm may rank the list of input variables according to predefined criteria relating to their fit to a plurality of untrained predictive models (wherein the predictive model is trained to discover possible correlations between known issues and behaviors of parameters which initially are not considered to be relevant)).
Regarding claim 4, the combination of Bhalla, ElArabawy, and Hiltunen teaches all of the limitations of claim 1, as described above.
Bhalla teaches further comprising:
generating a plurality of category risk scores representing a ticket category for each line (Bhalla ¶ 0062 teaches the whole population of network nodes in a network infrastructure may divided into bins (a ticket category for each line) . . . based on a predicted likelihood of the fail condition for each of the network nodes (generating a plurality of risk scores representing a ticket category for each line)),
wherein each risk score in the plurality of risk scores represents a likelihood that a trouble ticket will be open for line for the corresponding ticket category within the determined temporal period (Bhalla ¶ 0062 teaches the network nodes in the top four bins (e.g., the top 20%) may be prioritized (the risk scores represent a likelihood that a trouble ticket will be open for line for the corresponding ticket category) for maintenance as these network nodes are more likely to fail as compared to other network nodes (with the determined temporal period)).
Regarding claim 5, the combination of Bhalla, ElArabawy, and Hiltunen teaches all of the limitations of claim 1, as described above. 
Bhalla teaches wherein the communication lines are ordered according to the respective risk scores (Bhalla ¶ 0056 teaches a whole population of network nodes in a network infrastructure may be divided into bins (e.g., 10 bins that are 10 percentile each) based on a predicted likelihood of the fail condition for each of the network nodes (the communication lines are ordered according to the respective risk scores)), and wherein the recovery actions are selectively performed based on the respective risk score meeting a determined threshold (Bhalla ¶ 0056 teaches the network nodes in the top few bins may be prioritized for maintenance as these network nodes are more likely to fail as compared to other network nodes (the recovery actions are selectively performed based on the respective risk score meeting a determined threshold)).
Regarding claim 6, the combination of Bhalla, ElArabawy, and Hiltunen teaches all of the limitations of claim 1, as described above.
Bhalla teaches further comprising:
selecting the predictive model based on an analysis of various predictive models trained with the set of training data (Bhalla ¶ 0016 teaches [a] plurality of models may be trained to predict the occurrence of the fail condition for the network node. . . . [E]ach of [a plurality of] validated models may be rated according to predefined criteria to select the “best” model (selecting the predictive model based on an analysis of various predictive models trained with the set of training data)).
Regarding claim 7, the combination of Bhalla, ElArabawy, and Hiltunen teaches all of the limitations of claim 1, as described above.
Bhalla teaches wherein the predictive model is tuned based on static modeling (Bhalla ¶ 0016 teaches [the] plurality of models may be trained using a training set from the extracted performance metrics . . . . Training, for instance, refers to implementing the training set to fit (that is, tuned) (e.g. variable selection and parameter estimation) a model (the predictive model is tuned based on static modeling) . . . .).
Regarding claim 9, the combination of Bhalla, ElArabawy, and Hiltunen teaches all of the limitations of claim 1, as described above.
Bhalla teaches wherein the set of training data comprises data received from one or more external sources (Bhalla ¶ 0015 teaches failure of network nodes in a network infrastructure may be predicted by extracting performance metrics for the network nodes from a plurality of data sources (data received from one or more external sources)), the one or more external sources comprising one or more of a trouble ticketing system, a network inventory system, and a network element system (Bhalla ¶ 0015 teaches [t]he performance metrics, for example, may include telemetry data (network element system), customer data, call interaction data, and field technician data (network inventory system); Bhalla, Table 1, teaches “Technician ticket open LAG2” (trouble ticketing system)).
Regarding claim 10, the combination of Bhalla, ElArabawy, and Hiltunen teaches all of the limitations of claim 1, as described above.
Bhalla teaches wherein performing the at least one recovery action for the respective communication line reduces the respective risk score (Bhalla ¶ 0013 teaches [a]s a result of the predictive analytics . . . a network administrator or network operations team may prioritize the maintenance of the network nodes and proactively resolve any issues related to the network nodes that are likely to fail (the one or more recovery actions for a communication line reduce the respective risk score) . . . .).
Regarding claim 11, Bhalla teaches [o]ne or more non-transitory computer-readable storage media coupled to one or more processors and having instructions stored thereon which (Bhalla ¶ 0029 teaches machine readable instructions stored on a non-transitory computer readable medium 213 and executable by the processor 202), when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving behavior data and line parameter data from a plurality of sets of user devices in real-time through respective communication lines (Bhalla Fig. 3 teaches performance metrics including Customer Information (behavior data) and Node Telemetry Data (line parameter data); Bhalla ¶ 0024 teaches a provisioning server 115, for instance, may . . . capture network parameters (receiving behavior data and line parameter data) of existing network nodes (a plurality of user devices) in the network infrastructure 100 (that is, the network infrastructure includes respective communication lines); Bhalla ¶ 0021 teaches the predictive model . . . may process the vast amount of data that is captured from thousands of different sources in approximately real-time (that is, in real-time)), each set of user devices communicating with a respective communication line (Bhalla ¶ 0025 the network node 108 may include a path between two points or terminals in a network infrastructure for communicating signals (each set of user devices being communicating with a respective communication line)) through a respective customer premises equipment, the behavior data comprising one or more of bandwidth usage, utilization timeframes, and threshold events (Bhalla ¶ 0023 teaches the network service provider must determine whether the services currently provided on the network structure can be supported in terms of QoS and service level requirements (that is, QoS being behavior data comprising one . . . of bandwidth usage));
processing the behavior data and the line parameter data through a predictive model (Bhalla ¶ 0031 teaches a forecasting engine 216 . . . may define the fail condition for the network nodes, rate each of the validated models according to predefined criteria, implement a highest rated model of the validated models to predict the fail condition for the network nodes, and prioritize a maintenance schedule for the network nodes in the network infrastructure based on a predicted likelihood of the fail condition for each of the network nodes (processing the behavior data and the line parameter data through a predictive model), the predictive model having been trained using a set of training data comprising previously received behavior data and previously received line parameter data (Bhalla ¶ 0031 teaches a model constructor . . . may identify input variables related to a fail condition for the network nodes (previously received behavior data and previously received line parameter data), train a plurality of models to predict the fail condition for the network nodes using the identified input variables and a training set from the extracted performance metrics, and validate each of the plurality of trained models using a validation set from the extracted performance metrics (the predictive model having been trained using a set of training data comprising previously received behavior data and previously received line parameter data));
providing a risk score for each communication line based on the processing (Bhalla ¶ 0048 teaches [l]ogistic regression may measure the relationship between the fail condition and predictor variables using probability scores as the predicted values of the fail condition (providing a risk score for each communication line)), each risk score representing a likelihood that an event for the respective communication line would occur within a determined temporal period (Bhalla ¶ 0048 teaches a trained logistic regression model may provide a probability that a network node may fail in next 48 hours (each risk score representing a likelihood that an event for the respective communication line would be opened within a determined temporal period));
in response to determining that respective risk scores exceed a threshold (Bhalla ¶ 0040 teaches the fail condition may be defined according to a performance threshold value or metric by which the network node is expected to operate in the network infrastructure. . . . The performance extractor 212, for example, may record when a network node has reached the defined fail condition (i.e., does not reach its expected performance metric) and a reason for the fail condition), selecting at least one recovery action from a plurality of recovery actions (Bhalla ¶ 0036 teaches For example, in response to the alert, the node provisioner 262 may remotely assign specific QoS and latency parameters, reset a password, set a value for an object identifier, reconfigure an IP address, etc. to resolve the fail condition in the failing network nodes), . . . :
* * *
and selectively performing the at least recover action for the respective communication line (Bhalla ¶ 0031 teaches to prioritize (selectively performing) a maintenance schedule (one or more recovery actions) for the network nodes in the network infrastructure (that is, the respective communication line) based on a predicted likelihood of the fail condition for each of the network nodes; Bhalla ¶ 0048 teaches probability score (based on a respective risk score) may be used to prioritize) to inhibit occurrence of an event (Bhalla ¶ 0071 teaches the forecasting engine 216 may implement the provisioning server 115 to remotely configure the network nodes (one or more recovery actions) that are likely to reach the fail condition in the near future according to the prioritized maintenance schedule (the one or more recovery actions being performed to inhibit occurrence of an event)).
Though Bhalla teaches predicting network fail conditions addressable by a prioritized maintenance schedule, Bhalla, however, does not explicitly teach -
* * *
in response to determining that respective risk scores exceed a threshold, selecting at least one recovery action from a plurality of recovery actions, the at least one recovery action being selected as achieving a highest percentage reduction in the risk score determined by:
dividing the communication lines into multiple subsets of communication lines, and
* * *
But ElArabawy teaches -
* * *
. . . the at least one recovery action being selected as achieving a highest percentage reduction in the risk score (ElArabawy ¶ 0029 teaches a [Quality of Experience (QoE)] recovery state is provided when it is determined that the overall QoE parameter, such as a video quality metric, has dropped below an unacceptable threshold, wherein load reduction actions (selecting at least one recovery action from a plurality of actions) are taken on one or more video streams in a manner that maximizes (that is, the at least one recovery action being selected as achieving a highest percentage reduction) the overall QoE parameter (that is, the risk score); Examiner points out that an action of ElArabawy that maximizes correspondingly achieves a highest percentage reduction in the risk score); ElArabawy ¶ 0004 teaches situations can occur in a wireless communication network in which there are insufficient radio resources to maintain multiple video streaming sessions at the desired QoE level (that is, risk score) for each of the video streaming sessions (that is, communications channels), which may result in degradation of the QoE for one or more users of the terminal nodes receiving the video streaming sessions; ElArabawy ¶ 0029 teaches a QoE degradation control state is provided when it is determined that an overall QoE parameter, such as a video quality metric, has dropped below a quality threshold (that is, risk score), wherein scheduling parameters are used to adjust the scheduling of network resources for multiple video streams in a manner that maximizes the overall QoE parameter) determined by:
dividing the communication lines into multiple subsets of communication lines (ElArabawy ¶ 0030 teaches features disclosed herein can be applied to various communication systems, including wireline and wireless technologies. . . . For example, the features disclosed herein can be used with Cellular 2G, 3G, 4G (including Long Term Evolution (LTE), LTE Advanced, and WiMAX), cellular backhaul, Wi-Fi, Ultra Mobile Broadband (UMB), cable modem, and other point-to-point or point-to-multipoint wireline or wireless technologies (that is, dividing the communication lines into multiple subsets of communication lines)), and
* * *
Bhalla and ElArabawy are from the same or similar field of endeavor. Bhalla teaches predictive analytics to predict or forecast which network nodes have a higher propensity to reach a fail condition. ElArabawy teaches congestion monitoring for predicting congestion relating to Quality of Experience (QoE). Thus, it would have been obvious to a person having ordinary skill in the art to modify Bhalla pertaining to failure prediction and prevention with the QoE recovery applied to the communication lines of ElArabawy.
The motivation for doing so is to improve one or more user’s quality of experience (QoE) for received video streams.
Though Bhalla and ElArabawy teaches predicting network fail conditions addressable by a prioritized maintenance schedule on a communications line basis, the combination of Bhalla and ElArabawy, however, does not explicitly teach -
* * *
and iteratively, over two or more iterations:
applying a respective test recovery action of the plurality of recovery actions to communication lines within each subset of communication lines, and
determining a result percentage reduction in a respective risk score after each test action has been performed; 
updating a ranking of recovery actions based on respective risk scores; and
* * *
But Hiltunen teaches -
* * *
and iteratively, over two or more iterations (Hiltunen 27:19-23 teaches [d]etermining, via a recursive determination, the substantially optimal, multiple-step recovery action can comprise evaluating an expression adapted to compute a next fault hypothesis state corresponding to a particular set of outputs from the plurality of monitors (that is, the recursive determination is iteratively, over two or more iterations)):
applying a respective test recovery action of the plurality of recovery actions to communication lines within each subset of communication lines (Hiltunen, Fig. 7, teaches a network 7100 that can be a public, private, circuit-switched, packet-switched, . . . . network:

    PNG
    media_image1.png
    642
    625
    media_image1.png
    Greyscale

Hiltunen 9:66 to 10:4 teaches [d]uring its operation, the recovery controller can be adapted to maintain (probabilistic) information about the presence of faults in the system through a set of ‘fault hypotheses’ FH; Hiltunen 10:43-45 teaches the system can provide some recovery actions aϵA that can be used to restore the state of failed hosts and components (that is, applying a respective test recovery action of the plurality of recovery actions to communication lines within each subset of communication lines)), and
determining a result percentage reduction in a respective risk score after each test action has been performed (Hiltunen 10:44-48 can be used to restore the state of failed hosts and components. In general, a recovery action can be characterized by its mean execution time (or cost in general), the conditions in which it is applicable, and finally the effect it has on the system (that is, the “effect” is determining a . . . reduction . . . after each test action has been performed); Hiltunen 15:62-67 teaches MSLRecover can be based on a Partially Observable Markov Decision Process (POMDP) construction that evaluates sequences of future recovery actions before choosing an action; Hiltunen 3:25-31 teaches a Markov Decision Process (MDP)—a probabilistic model of a sequential decision problem, where the current state and the action selected determine a probability distribution on future state. Such model can provide a method for reasoning about the tradeoffs of taking different actions (e.g., machine reboot vs. application restart) in a system (that is, because a MDP is probabilistic, the values thereof represent result percentage reduction in which determining a result percentage reduction in a respective risk score after each test action has been performed); Examiner notes that a test action or a test recovery action are recovery actions generally because recovery actions are evaluated; moreover, Hiltunen 20:8-16 teaches evaluation in a simulation, or test bed environment, which would in any event entail test recovery actions); 
updating a ranking of recovery actions based on respective risk scores updating a ranking of recovery actions based on respective risk scores (Hiltunen 10:48-50 [m]ultiple recovery actions can be applicable at the same time, and the controller can be adapted to pick the best one (that is, a “best one” is a ranking of recovery actions based on respective risk scores); Hiltunen 22:49-56 teaches repair decisions can be made dynamically at runtime, a tactic that can provide two benefits. First, . . . much larger state spaces can be accommodated. Second, the system can continue to update information about failure rates an use it to make better decisions as time progresses (that is, updating a ranking)); and
* * *
Bhalla, ElArabawy, and Hiltunen are from the same or similar field of endeavor. Bhalla teaches predictive analytics to predict or forecast which network nodes have a higher propensity to reach a fail condition. ElArabawy teaches congestion monitoring for predicting congestion relating to Quality of Experience (QoE). Hiltunen teaches, in a communication environment, automatically determinina probability of a fault hypothesis, and in response thereto, initiating an effective recovery action to correct the fault. Thus, it would have been obvious to a person having ordinary skill in the art to modify the combination of Bhalla and ElArabawy pertaining to failure prediction and prevention and communication lines throughput correction with the recovery action effectiveness determinations of Hiltunen.
The motivation for doing so is to provide for dynamic repair decisions at runtime, which provides for updating information about failure rates to make better recovery action decisions as time progresses. (Hiltunen 22:47-53).
Regarding claim 12, the combination of Bhalla, ElArabawy, and Hiltunen teaches all of the limitations of claim 11, as described above.
Bhalla teaches wherein operations further comprise:
determining a result of the at least recovery action (Bhalla ¶ 0071 teaches the forecasting engine 216 may implement the provisioning server 115 to remotely configure the network nodes (one or more recovery actions) . . . . Hence, method 700 may reduce the costs of visits to the network node (determining a result of the one or more recovery actions)); and
providing the result as feedback to the predictive model to determine subsequent risk scores for each respective communication line (Bhalla ¶ 0022 teaches address[ing] the decay of accuracy of the predictive model (to determine subsequent risk scores for each respective communication line) by continually training and validating the predictive model using current data and information that is captured from thousands of different sources in approximately real-time (providing the result as feedback to the predictive model)).
Regarding claim 13, the combination of Bhalla, ElArabawy, and Hiltunen teaches all of the limitations of claim 11, as described above.
Bhalla teaches wherein the predictive model is trained to discover possible correlations between known issues and behaviors of parameters which initially are not considered to be relevant (Bhalla ¶ 0043 teaches variable clustering algorithm (discover possible correlations) may be used to select a list of input variables for use in training the predictive models. The clustering algorithm may rank the list of input variables according to predefined criteria relating to their fit to a plurality of untrained predictive models (wherein the predictive model is trained to discover possible correlations between known issues and behaviors of parameters which initially are not considered to be relevant)).
Regarding claim 14, the combination of Bhalla, ElArabawy, and Hiltunen teaches all of the limitations of claim 11, as described above.
Bhalla teaches wherein operations further comprise:
generating a plurality of category risk scores representing a ticket category for each line (Bhalla ¶ 0062 teaches the whole population of network nodes in a network infrastructure may divided into bins (a ticket category for each line) . . . based on a predicted likelihood of the fail condition for each of the network nodes (generating a plurality of risk scores representing a ticket category for each line)),
wherein each risk score in the plurality of risk scores represents a likelihood that a trouble ticket will be open for the corresponding ticket category within the determined temporal period (Bhalla ¶ 0062 teaches the network nodes in the top four bins (e.g., the top 20%) may be prioritized (the plurality of risk scores represent a likelihood that a trouble ticket will be open for line for the corresponding ticket category) for maintenance as these network nodes are more likely to fail as compared to other network nodes (with the determined temporal period)).
Regarding claim 15, the combination of Bhalla, ElArabawy, and Hiltunen teaches all of the limitations of claim 11, as described above. 
Bhalla teaches wherein the communication lines are ordered according to the respective risk scores (Bhalla ¶ 0056 teaches a whole population of network nodes in a network infrastructure may be divided into bins (e.g., 10 bins that are 10 percentile each) based on a predicted likelihood of the fail condition for each of the network nodes (the communication lines are ordered according to the respective risk scores)), and wherein the recovery actions are selectively performed based on the respective risk score meeting a determined threshold (Bhalla ¶ 0056 teaches the network nodes in the top few bins may be prioritized for maintenance as these network nodes are more likely to fail as compared to other network nodes (the recovery actions are selectively performed based on the respective risk score meeting a determined threshold)).
Regarding claim 16, the combination of Bhalla, ElArabawy, and Hiltunen teaches all of the limitations of claim 11, as described above. 
Bhalla teaches wherein operations further comprise:
selecting the predictive model based on an analysis of various predictive models trained with the set of training data (Bhalla ¶ 0016 teaches [a] plurality of models may be trained to predict the occurrence of the fail condition for the network node. . . . [E]ach of [a plurality of] validated models may be rated according to predefined criteria to select the “best” model (selecting the predictive model based on an analysis of various predictive models trained with the set of training data)).
Regarding claim 17, the combination of Bhalla, ElArabawy, and Hiltunen teaches all of the limitations of claim 11, as described above. 
Bhalla teaches wherein the predictive model is tuned based on static modeling (Bhalla ¶ 0016 teaches [the] plurality of models may be trained using a training set from the extracted performance metrics . . . . Training, for instance, refers to implementing the training set to fit (that is, tuned) (e.g. variable selection and parameter estimation) a model (the predictive model is tuned based on static modeling) . . . .).
Regarding claim 19, the combination of Bhalla, ElArabawy, and Hiltunen teaches all of the limitations of claim 11, as described above.
Bhalla teaches wherein the set of training data comprises data received from one or more external sources (Bhalla ¶ 0015 teaches failure of network nodes in a network infrastructure may be predicted by extracting performance metrics for the network nodes from a plurality of data sources (data received from one or more external sources)), the one or more external sources comprising one or more of a trouble ticketing system, a network inventory system, and a network element system (Bhalla ¶ 0015 teaches [t]he performance metrics, for example, may include telemetry data (network element system), customer data, call interaction data, and field technician data (network inventory system); Bhalla, Table 1, teaches “Technician ticket open LAG2” (trouble ticketing system)).
Regarding claim 20, the combination of Bhalla, ElArabawy, and Hiltunen teaches all of the limitations of claim 11, as described above.
Bhalla teaches wherein performing the at least one recovery action for the respective communication line reduces the respective risk score (Bhalla ¶ 0013 teaches [a]s a result of the predictive analytics . . . a network administrator or network operations team may prioritize the maintenance of the network nodes and proactively resolve any issues related to the network nodes that are likely to fail (the one or more recovery actions for a communication line reduce the respective risk score) . . . .).
Regarding claim 21, Bhalla teaches [a] system (Bhalla ¶ 0013 teaches a system for predicting network node failure in a network infrastructure), comprising:
one or more processors; and a computer-readable storage device coupled to the one or more processors and having instructions stored thereon (Bhalla ¶ 0029 teaches machine readable instructions stored on a non-transitory computer readable medium 213 and executable by the processor 202) which, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving behavior data and line parameter data from a plurality of sets of user devices in real-time through respective communication lines (Bhalla Fig. 3 teaches performance metrics including Customer Information (behavior data) and Node Telemetry Data (line parameter data); Bhalla ¶ 0024 teaches a provisioning server 115, for instance, may . . . capture network parameters (receiving behavior data and line parameter data) of existing network nodes (a plurality of user devices) in the network infrastructure 100 (that is, the network infrastructure includes respective communication lines); Bhalla ¶ 0021 teaches the predictive model . . . may process the vast amount of data that is captured from thousands of different sources in approximately real-time (that is, in real-time)), each set of user devices communicating with a respective communication line (Bhalla ¶ 0025 the network node 108 may include a path between two points or terminals in a network infrastructure for communicating signals (each set of user devices being communicating with a respective communication line)) through a respective customer premises equipment, the behavior data comprising one or more of bandwidth usage, utilization timeframes, and threshold events (Bhalla ¶ 0023 teaches the network service provider must determine whether the services currently provided on the network structure can be supported in terms of QoS and service level requirements (that is, QoS being behavior data comprising one . . . of bandwidth usage));
processing the behavior data and the line parameter data through a predictive model (Bhalla ¶ 0031 teaches a forecasting engine 216 . . . may define the fail condition for the network nodes, rate each of the validated models according to predefined criteria, implement a highest rated model of the validated models to predict the fail condition for the network nodes, and prioritize a maintenance schedule for the network nodes in the network infrastructure based on a predicted likelihood of the fail condition for each of the network nodes (processing the behavior data and the line parameter data through a predictive model), the predictive model having been trained using a set of training data comprising previously received behavior data and previously received line parameter data (Bhalla ¶ 0031 teaches a model constructor . . . may identify input variables related to a fail condition for the network nodes (previously received behavior data and previously received line parameter data), train a plurality of models to predict the fail condition for the network nodes using the identified input variables and a training set from the extracted performance metrics, and validate each of the plurality of trained models using a validation set from the extracted performance metrics (the predictive model having been trained using a set of training data comprising previously received behavior data and previously received line parameter data));
providing a risk score for each communication line based on the processing (Bhalla ¶ 0048 teaches [l]ogistic regression may measure the relationship between the fail condition and predictor variables using probability scores as the predicted values of the fail condition (providing a risk score for each communication line)), each risk score representing a likelihood that an event for the respective communication line would occur within a determined temporal period (Bhalla ¶ 0048 teaches a trained logistic regression model may provide a probability that a network node may fail in next 48 hours (each risk score representing a likelihood that an event for the respective communication line would occur within a determined temporal period)); 
in response to determining that respective risk scores exceed a threshold (Bhalla ¶ 0040 teaches the fail condition may be defined according to a performance threshold value or metric by which the network node is expected to operate in the network infrastructure. . . . The performance extractor 212, for example, may record when a network node has reached the defined fail condition (i.e., does not reach its expected performance metric) and a reason for the fail condition), selecting at least one recovery action from a plurality of recovery actions (Bhalla ¶ 0036 teaches For example, in response to the alert, the node provisioner 262 may remotely assign specific QoS and latency parameters, reset a password, set a value for an object identifier, reconfigure an IP address, etc. to resolve the fail condition in the failing network nodes), . . . :
* * *
and selectively performing the at least recovery action for the respective communication line (Bhalla ¶ 0031 teaches to prioritize (selectively performing) a maintenance schedule (one or more recovery actions) for the network nodes in the network infrastructure (that is, the respective communication line) based on a predicted likelihood of the fail condition for each of the network nodes; Bhalla ¶ 0048 teaches probability score (based on a respective risk score) may be used to prioritize)\to inhibit occurrence of an event (Bhalla ¶ 0071 teaches the forecasting engine 216 may implement the provisioning server 115 to remotely configure the network nodes (one or more recovery actions) that are likely to reach the fail condition in the near future according to the prioritized maintenance schedule (the one or more recovery actions being performed to inhibit occurrence of an event)).
Though Bhalla teaches predicting network fail conditions addressable by a prioritized maintenance schedule, Bhalla, however, does not explicitly teach -
* * *
in response to determining that respective risk scores exceed a threshold, selecting at least one recovery action from a plurality of recovery actions, the at least one recovery action being selected as achieving a highest percentage reduction in the risk score determined by:
dividing the communication lines into multiple subsets of communication lines, and
* * *
But ElArabawy teaches -
* * *
. . . the at least one recovery action being selected as achieving a highest percentage reduction in the risk score (ElArabawy ¶ 0029 teaches a QoE recovery state is provided when it is determined that the overall QoE parameter, such as a video quality metric, has dropped below an unacceptable threshold, wherein load reduction actions (selecting at least one recovery action from a plurality of actions) are taken on one or more video streams in a manner that maximizes (that is, the at least one recovery action being selected as achieving a highest percentage reduction) the overall QoE parameter (that is, the risk score); Examiner points out that an action of ElArabawy that maximizes correspondingly achieves a highest percentage reduction in the risk score); ElArabaway ¶ 0004 teaches situations can occur in a wireless communication network in which there are insufficient radio resources to maintain multiple video streaming sessions at the desired QoE level (that is, risk score) for each of the video streaming sessions (that is, communications channels), which may result in degradation of the QoE for one or more users of the terminal nodes receiving the video streaming sessions; ElArabawy ¶ 0029 teaches a QoE degradation control state is provided when it is determined that an overall QoE parameter, such as a video quality metric, has dropped below a quality threshold (that is, risk score), wherein scheduling parameters are used to adjust the scheduling of network resources for multiple video streams in a manner that maximizes the overall QoE parameter) determined by:
dividing the communication lines into multiple subsets of communication lines (ElArabawy ¶ 0030 teaches features disclosed herein can be applied to various communication systems, including wireline and wireless technologies. . . . For example, the features disclosed herein can be used with Cellular 2G, 3G, 4G (including Long Term Evolution (LTE), LTE Advanced, and WiMAX), cellular backhaul, Wi-Fi, Ultra Mobile Broadband (UMB), cable modem, and other point-to-point or point-to-multipoint wireline or wireless technologies (that is, dividing the communication lines into multiple subsets of communication lines)), and
* * *
Bhalla and ElArabawy are from the same or similar field of endeavor. Bhalla teaches predictive analytics to predict or forecast which network nodes have a higher propensity to reach a fail condition. ElArabawy teaches congestion monitoring for predicting congestion relating to Quality of Experience (QoE). Thus, it would have been obvious to a person having ordinary skill in the art to modify Bhalla pertaining to failure prediction and prevention with the QoE recovery applied to the communication lines of ElArabawy.
The motivation for doing so is to improve one or more user’s quality of experience (QoE), through bandwidth allocations, for received video streams. (ElArabawy ¶ 0029).
Though Bhalla and ElArabawy teaches predicting network fail conditions addressable by a prioritized maintenance schedule on a communications line basis, the combination of Bhalla and ElArabawy, however, does not explicitly teach -
* * *
and iteratively, over two or more iterations:
applying a respective test recovery action of the plurality of recovery actions to communication lines within each subset of communication lines, and
determining a result percentage reduction in a respective risk score after each test action has been performed; and
updating a ranking of recovery actions based on respective risk scores; and
* * *
But Hiltunen teaches -
* * *
and iteratively, over two or more iterations (Hiltunen 27:19-23 teaches [d]etermining, via a recursive determination, the substantially optimal, multiple-step recovery action can comprise evaluating an expression adapted to compute a next fault hypothesis state corresponding to a particular set of outputs from the plurality of monitors (that is, the recursive determination is iteratively, over two or more iterations)):
applying a respective test recovery action of the plurality of recovery actions to communication lines within each subset of communication lines (Hiltunen, Fig. 7, teaches a network 7100 that can be a public, private, circuit-switched, packet-switched, . . . . network:

    PNG
    media_image1.png
    642
    625
    media_image1.png
    Greyscale

Hiltunen 9:66 to 10:4 teaches [d]uring its operation, the recovery controller can be adapted to maintain (probabilistic) information about the presence of faults in the system through a set of ‘fault hypotheses’ FH; Hiltunen 10:43-45 teaches the system can provide some recovery actions aϵA that can be used to restore the state of failed hosts and components (that is, applying a respective test recovery action of the plurality of recovery actions to communication lines within each subset of communication lines)), and
determining a result percentage reduction in a respective risk score after each test action has been performed (Hiltunen 10:44-48 can be used to restore the state of failed hosts and components. In general, a recovery action can be characterized by its mean execution time (or cost in general), the conditions in which it is applicable, and finally the effect it has on the system (that is, the “effect” is determining a . . . reduction . . . after each test action has been performed); Hiltunen 15:62-67 teaches MSLRecover can be based on a Partially Observable Markov Decision Process (POMDP) construction that evaluates sequences of future recovery actions before choosing an action; Hiltunen 3:25-31 teaches a Markov Decision Process (MDP)—a probabilistic model of a sequential decision problem, where the current state and the action selected determine a probability distribution on future state. Such model can provide a method for reasoning about the tradeoffs of taking different actions (e.g., machine reboot vs. application restart) in a system (that is, because a MDP is probabilistic, the values thereof represent result percentage reduction in which determining a result percentage reduction in a respective risk score after each test action has been performed); Examiner notes that a test action or a test recovery action are recovery actions generally because recovery actions are evaluated; moreover, Hiltunen 20:8-16 teaches evaluation in a simulation, or test bed environment, which would in any event entail test recovery actions); and
updating a ranking of recovery actions based on respective risk scores (Hiltunen 10:48-50 [m]ultiple recovery actions can be applicable at the same time, and the controller can be adapted to pick the best one (that is, a “best one” is a ranking of recovery actions based on respective risk scores); Hiltunen 22:49-56 teaches repair decisions can be made dynamically at runtime, a tactic that can provide two benefits. First, . . . much larger state spaces can be accommodated. Second, the system can continue to update information about failure rates an use it to make better decisions as time progresses (that is, updating a ranking)); and
* * *
Bhalla, ElArabawy, and Hiltunen are from the same or similar field of endeavor. Bhalla teaches predictive analytics to predict or forecast which network nodes have a higher propensity to reach a fail condition. ElArabawy teaches congestion monitoring for predicting congestion relating to Quality of Experience (QoE). Hiltunen teaches, in a communication environment, automatically determining a probability of a fault hypothesis, and in response thereto, initiating an effective recovery action to correct the fault. Thus, it would have been obvious to a person having ordinary skill in the art to modify the combination of Bhalla and ElArabawy pertaining to failure prediction and prevention and of communication line throughput correction with the recovery action effectiveness determinations of Hiltunen.
The motivation for doing so is to provide for dynamic repair decisions at runtime, which provides for updating information about failure rates to make better recovery action decisions as time progresses. (Hiltunen 22:47-53). 
Regarding claim 22, the combination of Bhalla, ElArabawy, and Hiltunen teaches all of the limitations of claim 21, as described above. 
Bhalla teaches wherein operations further comprise:
determining a result of the at least recovery action (Bhalla ¶ 0071 teaches the forecasting engine 216 may implement the provisioning server 115 to remotely configure the network nodes (one or more recovery actions) . . . . Hence, method 700 may reduce the costs of visits to the network node (determining a result of the one or more recovery actions)); and
providing the result as feedback to the predictive model to determine subsequent risk scores for each respective communication line (Bhalla ¶ 0022 teaches address[ing] the decay of accuracy of the predictive model (to determine subsequent risk scores for each respective communication line) by continually training and validating the predictive model using current data and information that is captured from thousands of different sources in approximately real-time (providing the result as feedback to the predictive model)).
Regarding claim 23, the combination of Bhalla, ElArabawy, and Hiltunen teaches all of the limitations of claim 21, as described above.
Bhalla teaches wherein the predictive model is trained to discover possible correlations between known issues and behaviors of parameters which initially are not considered to be relevant (Bhalla ¶ 0043 teaches variable clustering algorithm (discover possible correlations) may be used to select a list of input variables for use in training the predictive models. The clustering algorithm may rank the list of input variables according to predefined criteria relating to their fit to a plurality of untrained predictive models (wherein the predictive model is trained to discover possible correlations between known issues and behaviors of parameters which initially are not considered to be relevant)).
Regarding claim 24, the combination of Bhalla, ElArabawy, and Hiltunen teaches all of the limitations of claim 21, as described above.
Bhalla teaches wherein operations further comprise:
generating a plurality of category risk scores representing a ticket category for each line (Bhalla ¶ 0062 teaches the whole population of network nodes in a network infrastructure may divided into bins (a ticket category for each line) . . . based on a predicted likelihood of the fail condition for each of the network nodes (generating a plurality of risk scores representing a ticket category for each line)),
wherein each risk score in the plurality of risk scores represents a likelihood that a trouble ticket will be open for line for the corresponding ticket category within the determined temporal period (Bhalla ¶ 0062 teaches the network nodes in the top four bins (e.g., the top 20%) may be prioritized (the risk scores represent a likelihood that a trouble ticket will be open for line for the corresponding ticket category) for maintenance as these network nodes are more likely to fail as compared to other network nodes (with the determined temporal period)).
Regarding claim 25, the combination of Bhalla, ElArabawy, and Hiltunen teaches all of the limitations of claim 21, as described above. 
Bhalla teaches wherein the communication lines are ordered according to the respective risk scores (Bhalla ¶ 0056 teaches a whole population of network nodes in a network infrastructure may be divided into bins (e.g., 10 bins that are 10 percentile each) based on a predicted likelihood of the fail condition for each of the network nodes (the communication lines are ordered according to the respective risk scores)), and wherein the recovery actions are selectively performed based on the respective risk score meeting a determined threshold (Bhalla ¶ 0056 teaches the network nodes in the top few bins may be prioritized for maintenance as these network nodes are more likely to fail as compared to other network nodes (the recovery actions are selectively performed based on the respective risk score meeting a determined threshold)).
Regarding claim 26, the combination of Bhalla, ElArabawy, and Hiltunen teaches all of the limitations of claim 21, as described above.
Bhalla teaches wherein operations further comprise:
selecting the predictive model based on an analysis of various predictive models trained with the set of training data (Bhalla ¶ 0016 teaches [a] plurality of models may be trained to predict the occurrence of the fail condition for the network node. . . . [E]ach of [a plurality of] validated models may be rated according to predefined criteria to select the “best” model (selecting the predictive model based on an analysis of various predictive models trained with the set of training data)).
Regarding claim 27, the combination of Bhalla, ElArabawy, and Hiltunen teaches all of the limitations of claim 21, as described above.
Bhalla teaches wherein the predictive model is tuned based on static modeling (Bhalla ¶ 0016 teaches [the] plurality of models may be trained using a training set from the extracted performance metrics . . . . Training, for instance, refers to implementing the training set to fit (that is, tuned) (e.g. variable selection and parameter estimation) a model (the predictive model is tuned based on static modeling) . . . .).
Regarding claim 29, the combination of Bhalla, ElArabawy, and Hiltunen teaches all of the limitations of claim 21, as described above.
Bhalla teaches wherein the set of training data comprises data received from one or more external sources (Bhalla ¶ 0015 teaches failure of network nodes in a network infrastructure may be predicted by extracting performance metrics for the network nodes from a plurality of data sources (data received from one or more external sources)), the one or more external sources comprising one or more of a trouble ticketing system, a network inventory system, and a network element system (Bhalla ¶ 0015 teaches [t]he performance metrics, for example, may include telemetry data (network element system), customer data, call interaction data, and field technician data (network inventory system); Bhalla, Table 1, teaches “Technician ticket open LAG2” (trouble ticketing system)).
Regarding claim 30, the combination of Bhalla, ElArabawy, and Hiltunen teaches all of the limitations of claim 21, as described above.
Bhalla teaches wherein performing the at least one recovery action for the respective communication line reduces the respective risk score (Bhalla ¶ 0013 teaches [a]s a result of the predictive analytics . . . a network administrator or network operations team may prioritize the maintenance of the network nodes and proactively resolve any issues related to the network nodes that are likely to fail (the one or more recovery actions for a communication line reduce the respective risk score) . . . .).
7.	Claims 8, 18, and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20150135012 to Bhalla et al. [hereinafter Bhalla] in view of US Published Application 20130298170 to ElArabawy et al. [hereinafter ElArabawy], US Patent 7536595 to Hiltunen et al [hereinafter Hiltunen] and US Published Application 20130253898 to Meagher et al. [hereinafter Meagher].
Regarding claims 8, 18, and 28, the combination of Bhalla, ElArabawy, and Hiltunen teaches all of the limitations of claims 1, 11, and 21, respectively, as described above.
However, the combination of Bhalla, ElArabawy, and Hiltunen does not explicitly teach wherein the predictive model is tuned based on hierarchical temporal memory (HTM) modeling.
But Meagher teaches wherein the predictive model is tuned based on hierarchical temporal memory (HTM) modeling (Meagher ¶ 0070 teaches analytics engine 118 can be configured to implement pattern/sequence recognition into a real-time decision loop that, e.g., is enabled by a new type of machine learning called associative memory, or hierarchical temporal memory (HTM) . . . ).
Bhalla, ElArabawy, Hiltunen and Meagher are from the same or similar field of endeavor. Bhalla teaches a predictive model that may process the vast amount of data that is captured from thousands of different sources in approximately real-time to provide predictions of a network node failure within a determined temporal period. ElArabawy teaches congestion monitoring for predicting congestion relating to Quality of Experience (QoE). Hiltunen teaches, in a communication environment, automatically determining a probability of a fault hypothesis, and in response thereto, initiating an effective recovery action to correct the fault. Meagher teaches machine learning via an associative memory that allows storage, discovery, and retrieval of learned associations between extremely large numbers of attributes in real time. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the combination of Bhalla, ElArabawy and Hiltunen pertaining to predictive modeling based on vast data amounts for a determined temporal period implementing cognitive self-healing through recovery actions with the hierarchical temporal memory modeling of Meagher.
The motivation for doing so is that if a difference between the real-time data and predicted data exceeds a threshold, a calibration and synchronization operation updates the virtual system model to provide predicted data that is consistent with the real-time data. (Meagher, Abstract).
Response to Arguments
8.	Applicant argues that “ElArabawy discusses maximizing a QoE
parameter, which is exactly the opposite of reduction. Further, ElArabawy discusses a QoE (quality of experience) parameter, not a risk score. Also, ElArabawy is specifically absent any teaching of determining a highest percentage reduction in the risk score by "dividing the communication lines into multiple subsets of communication lines." Instead, ElArabawy makes a general statement on applicability to communication systems, but provides no teaching of dividing such communication systems, much less doing so to determine a highest percentage reduction in the risk score.” (Response at pp. 11).
Examiner respectfully disagrees. ElArabawy teaches QoE degradation, which in turn, when it falls below an acceptable threshold, enters a QoE recovery state. (See Fig. 9). In this regard, the BRI of “risk score” has a scope that reads on the QoE parameter of ElArabawy because the words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. For example, the specification recites that “the risk score may indicate a likelihood of a service disruption on the respective communication line. The recovery action for a respective line may be performed or triggered automatically if a determined threshold for the risk score is met.” (PGPUB1 ¶ 0032). Accordingly, as with the “risk score” of Applicant’s claims, the QoE parameter of ElArabawy functions to indicate a likelihood of a service disruption on the respective communication line.
Moreover, the rejections hereinabove clearly set forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
9.	Applicant argues that “Like ElArabawy, Chernogorov also fails to disclose or render obvious features, for which Chernogorov is asserted.” (Response at p. 11). 
Examiner agrees that Chernogorov does not all of the features of the Applicant’s amended claims. Examiner relies on Hiltunen as the teaching of those features as set out in detail in the rejections above.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(Mitra et al., “Comparative Study of Fault Recovery Techniques in Wireless Sensor Network,” (WIECON-ECE 2016)) teaches to maintain health of a wireless sensor network, in-built self evaluation and in-built self recovery, is necessary. In this article various fault recovery techniques are studied and analyzed, which can enlighten us for proposing a novel energy aware fault recovery scheme for homogeneous WSN in future; which further can be integrated with an existent fault tolerant framework already proposed by us.
12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S./
Examiner, Art Unit 2122
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 US Published Application 20180247218 to Fiumara et al., entitled “Machine Learning for Preventive Assurance and Recovery Action Optimization,” filed 24 February 2017 [hereinafter PGPUB].